Citation Nr: 0314517	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to July 
1999.  

This matter originally arose from rating decisions dated in 
December 1999 and April 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the benefit sought.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is not objectively shown to manifest 
bilateral hearing loss for VA benefits purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he incurred bilateral 
hearing loss as a result of exposure to acoustic trauma 
during his active service.  Accordingly, he maintains that 
service connection for bilateral hearing loss is warranted.  
In such cases, the VA has a duty to assist the veteran in 
developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
while the VCAA was enacted subsequent to perfection of the 
veteran's appeal, he has nonetheless been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to service connection for bilateral 
hearing loss.  The veteran has been provided with notice of 
what evidence the VA would obtain, and the evidence he was to 
provide with respect to his claim for service connection.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, and in 
correspondence to the veteran dated in November 1999, March 
2001, and May 2003 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that any diagnosed 
bilateral hearing loss was incurred in or as a result of his 
active service.  He was informed of what evidence the VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  Further, by the above-captioned documents, 
the veteran was advised of his rights and duties as set forth 
in the VCAA.  

With respect to assistance with evidentiary development, the 
Board notes that all available clinical treatment records as 
identified by the veteran have been requested and obtained by 
the RO.  To that end, the Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for bilateral hearing loss, 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, the report of a VA audiometric 
examination, and statements made by the veteran in support of 
his claim.  In addition, the Board observes that the veteran 
declined the opportunity to appear before either a Hearing 
Officer or before a Veterans Law Judge in order to present 
testimony at a personal hearing.  

The Board notes that the veteran has been afforded a VA 
audiometric examination to determine if he currently suffers 
from hearing loss.  In conjunction with the veteran's service 
medical and post-service clinical treatment records, the 
Board finds that the examination report provides a 
sufficiently comprehensive and accurate picture of the 
veteran's overall disability picture as to warrant 
adjudication of the veteran's appeal at this time.  
Accordingly, in light of the foregoing, and in light of its 
conclusion reached here,  the Board concludes that scheduling 
the veteran for further rating examinations would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the claim involving entitlement to service 
connection for bilateral hearing loss, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Further, under the criteria set forth under 38 C.F.R. § 3.385 
(2002), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-captioned 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Historically, the veteran filed a claim for service 
connection for bilateral hearing loss shortly after his 
discharge from service, and such claim was initially denied 
as not well grounded by a December 1999 rating decision under 
the law then extant.  At that time, the veteran's service 
medical records were apparently not of record.  The veteran's 
service medical records were subsequently received, and the 
veteran's claim was again denied as not well grounded 
pursuant to an April 2000 rating decision.  The RO determined 
that the audiometric examinations conducted during the 
veteran's active service failed to disclose that he had a 
hearing loss disability for VA benefits purposes.  

The veteran filed a timely appeal to the April 2000 rating 
decision, but before the case was referred to the Board, the 
RO readjudicated the veteran's claim under the new standards 
as set forth by the VCAA.  The veteran's claim for service 
connection for bilateral hearing loss remained denied on the 
merits because he was not shown to have a hearing loss 
disability for VA benefits purposes.  In November 2002, the 
veteran was afforded a VA rating examination, which contained 
an audiometric component.  His claim for service connection 
was reconsidered, and service connection for tinnitus and for 
residual scars from laceration of his hand was established.  
Those claims have been granted, and are no longer before the 
Board.  The veteran's claim for service connection for 
bilateral hearing loss, however, remained denied because the 
November 2002 audiometric examination results again failed to 
demonstrate that he had a disability for VA benefits purposes 
as set forth under 38 C.F.R. § 3.385.  Again, before the case 
was referred to the Board, the veteran's service 
representative objected to the manner in which the veteran's 
claim for service connection for bilateral hearing loss had 
been decided because the veteran claimed that he had not been 
informed of the actual citation of the regulation governing 
establishment of hearing loss disabilities for VA benefits 
purposes.  

Accordingly, in response to the veteran's service 
representative's objection, the RO issued a supplemental 
statement of the case setting forth the citation and 
substance of 38 C.F.R. § 3.385 (2002), and restating the 
reasons why the veteran's claim was denied.  The veteran has 
continued his appeal, and the case is now before the Board 
for resolution.  

A review of the veteran's service medical records discloses 
that the veteran underwent an audiometric examination in May 
1998, prior to his enlistment into service.  The report of 
that examination disclosed the veteran's pure tone 
thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
00
05
LEFT
10
10
00
00
00

Speech audiometry does not appear to have been conducted at 
that time.  The veteran underwent an additional audiometric 
examination in June 1999, shortly before his discharge from 
service.  The report of that examination disclosed his 
puretone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
-10
15
LEFT
20
15
0
0
0

Again, speech audiometry testing was not conducted at that 
time.  The service medical records do not otherwise indicate 
any complaints related to hearing loss, or contain any 
findings pertaining to the veteran's in-service hearing 
acuity.  Moreover, post service VA clinical treatment records 
dating from May 2000 through April 2001 fail to disclose any 
complaints of or treatment for hearing loss or other audio-
related problems.  

As noted the veteran underwent a VA rating examination 
containing an audiological component in November 2002.  The 
report of that examination discloses that the veteran 
complained of experiencing bilateral hearing loss.  In 
addition, he reported that he experienced tinnitus which 
interfered with his ability to concentrate and hear 
conversations.  He claimed that while attending Army Advanced 
Individual Training (AIT), he walked past armored vehicles 
firing their main guns, and that he did not have hearing 
protection during those times.  On examination, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
10
25
LEFT
25
15
10
15
15

The average puretone threshold loss in the right ear was 21, 
and in the left was 14.  (The puretone threshold at 500 Hz is 
not used in determining the average, but is used for purposes 
of determining whether or not a hearing loss disability 
exists for rating purposes.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 percent in the left ear.  The examiner indicated that 
the veteran had what was characterized as mild sensorineural 
hearing loss at 1000 Hz with normal speech recognition, and 
normal hearing in the left ear.  The examiner went on to 
state, however, that the veteran's hearing was nonetheless 
considered normal for VA purposes, although the veteran's 
diagnosed tinnitus was most likely related to his military 
service.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  
Here, the evidence clearly fails to show that he experiences 
bilateral hearing loss that could be considered a disability 
for VA benefits purposes, as set forth under the provisions 
of 38 C.F.R. § 3.385.  As stated, under the provisions of 
§ 3.385, hearing loss may be considered to be a disability 
for VA benefits purposes where the auditory thresholds in any 
of the frequencies ranging from 500, 1000, 2000, 3000, or 
4000 Hz is 40 decibels or greater, or where the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater.  In addition, hearing loss may be 
considered to be a disability where speech recognition is 
less than 94 percent.  See 38 C.F.R. § 3.385. 

In this case, the veteran had speech recognition scores of 96 
and 94 percent in the right and left ears, respectively.  As 
he did not have scores below 94 percent in either ear, he is 
not considered to have a disability for VA purposes on that 
basis.  Further, the Board recognizes that the veteran has 
clearly been shown to experience hearing loss of increasing 
severity than when he was in service, particularly in his 
right ear.  The veteran has not, however, been shown to 
experience auditory thresholds greater than 40 decibels in 
any frequency, and has only been shown to have an auditory 
threshold exceeding 26 decibels at 1000 Hz in his right ear 
(30-decibel threshold).  As discussed, in order to establish 
service connection, it must be shown that the veteran has a 
present disability.  The criteria for establishing hearing 
loss for VA disability purposes is set forth at 38 C.F.R. 
§ 3.385, and the veteran has failed to meet those criteria.  
Accordingly, as he has not been shown to have a hearing loss 
disability for purposes of establishing entitlement to VA 
benefits, his appeal must be denied.  

The Board also recognizes that the veteran has offered a 
number of statements attesting to the severity of his claimed 
hearing loss.  As a layperson, lacking in medical training 
and expertise, however, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  His 
appeal is therefore denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence has been found to be against the veteran's claim for 
service connection for bilateral hearing loss, the doctrine 
is not for application here.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1999).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

